UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	September 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 2 Semiannual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserve’s pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem; China’s economy appears to be improving; and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Retirement Income Fund Lifestyle 2 Interview with your fund’s portfolio manager Bob, how did Putnam Retirement Income Fund Lifestyle 2 perform for the six months ended February28, 2013? It was a rewarding time to be invested in the markets, and we are happy to report that the fund’s class A share performance surpassed that of its primary fixed-income benchmark, thanks in no small part to the diversification of its portfolio across asset classes. Not surprisingly, given its broader investment mandate, the fund lagged its secondary all-equity benchmark for the period but still benefited from its exposure to global equities, which outperformed bonds by a wide margin. In addition, given the “risk-on” rally and the renewed focus on the strength of corporate fundamentals, the fund’s slightly pro-risk investment stance proved prudent, as demand for credit-sensitive fixed-income investments and growth-oriented, cyclical equities led to their outperformance of more conservative, or defensive, investments. Our decision to overweight investments in the high-yield sector was especially rewarding, as was our security selection in U.S. equities and investment-grade bonds. On the other hand, an underweight to international equities detracted from performance, given the recovery in foreign markets during the second half of the year. Poor security selection in the high-yield sector and emerging-market debt detracted from results for the period. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 2/28/13. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on pages 16–17. Retirement Income Fund Lifestyle 2 5 Could you highlight some of the more notable areas of the global markets that performed well during the period? Interestingly, after months of strong performance, market leadership transitioned from U.S. stocks to international stocks during the period. While U.S. stocks delivered positive gains, international equity markets posted even stronger results, as fears waned over the prospects of the eurozone’s demise and economic data suggested that China’s economy was beginning to reaccelerate. Japan also experienced a jolt of new life this past December in the wake of national elections and the installation of new political leadership. Japanese exporters rallied as a result of improving prospects as well as from a sharply declining yen, offering hope for an area that has been characterized by protracted economic and market weakness. Emerging markets posted strong gains, despite some pressure in the final weeks of the period due to weakness in Latin America, most notably Brazil. As an asset class, emerging markets are more heavily geared toward cyclical sectors, which were weak relative to defensive stocks before investors rediscovered their appetites for risk. Importantly, domestic capital markets are still evolving in these countries and are reliant upon the infusion of foreign investor capital. Should macro risks continue to abate and the global growth outlook steadily improve, we think emerging markets could show areas of strength well into 2013. From an industry sector perspective, global financials was one of the strongest performing for the period. Despite the rally, however, we believe fear continues to be priced into U.S., European, and Asian banking and insurance companies. As long as the Allocations are represented as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Net cash, if any, represents the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Retirement Income Fund Lifestyle 2 macroeconomic outlook calls for low to moderate growth, we believe financial stocks around the globe could continue to display strong momentum, especially since valuations remain quite attractive, in our view, despite the advances to date. Did derivatives have any significant impact on fund performance for the period? We employed credit default swaps to hedge credit and market risk or to gain exposure to specific securities or groups of securities. This strategy was rewarding for the fund during the period. Are U.S. interest rates likely to remain “range - bound”? In our opinion, it appears likely that interest rates will remain in a range for the foreseeable future. The Federal Reserve launched “QE3” in September2012, a bond-buying program authorized to purchase up to $40 billion of agency mortgage-backed securities per month. Not long after, in December, the Fed replaced the expiring “Operation Twist” with an additional unlimited round of easing, targeting up to $45 billion worth of intermediate- and longer-term Treasuries per month — with no apparent intent of stopping so long as inflation remains below 2.5% and unemployment stays above 6.5%. These kinds of explicit targets are rare coming from the Fed and, we believe, provide some welcome insight as to when the Fed is likely to begin This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Retirement Income Fund Lifestyle 2 7 shifting to a more neutral monetary stance. Given the February unemployment rate of 7.7%, we believe a near-term change by the Fed is unlikely. Do you think U.S. corporate debt will continue to outperform in the slow - growth environment? Our outlook for corporate debt — including the investment-grade, high-yield, and floating-rate segments of the market — remains positive, although we believe it is unlikely that these markets will post the heady gains in 2013 that investors enjoyed in 2012. Given the rally, credit spreads [the difference in yield between higher- and lower-rated bonds] tightened significantly, particularly in the high-yield market, and are in line with their long-term average. Our base case forecast for 2013 is for continued slow but steady economic growth, and this kind of environment has often been supportive of corporate debt, especially relative to equities. Furthermore, corporations are sitting on record amounts of cash, and the default rate, which was around 1.5% as of the end of 2012, continues to be well below the 4.5% long-term average. Has the eurozone turned the corner toward greater financial stability? During the period, the actions of policymakers and the European Central Bank [ECB] helped to mitigate the risk of a eurozone breakup. Thus, we believe the fiscal condition of the eurozone is unlikely to be as relevant to investors in 2013 as it was in the first half of 2012. The situation appears to have stabilized, and the focus has turned to Europe’s medium- and long-term structural issues, including fostering competitive economies and reforming unsustainable entitlement states. While these are not small hurdles, we find it unlikely that sluggish This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Retirement Income Fund Lifestyle 2 progress in Europe will trigger renewed fears of an imminent liquidity event. However, we are by no means bullish on the outlook for Europe. Economic data in the fourth quarter were quite discouraging, and many countries are likely to still remain in recession. That said, while we expect there will be bumps along the way on Europe’s road to recovery, we believe the stability of interest rates today and the gradual structural reforms that policymakers are introducing should be enough to entice some investors to reexamine and perhaps reenter European markets. Given the strength of the rally in equities during the period, are we seeing the beginning of a shift of investor assets out of bonds and into stocks? When we look at where investors are putting money, we still see an extraordinary amount on the sidelines or in safe-haven Treasuries. However, we have reason to believe these investors may become more aware during 2013 of the opportunity costs of inaction. Furthermore, even considering the strong run for equities in 2012, it could be argued that many sectors have seen only a small correction in the market anomalies of the past several years. The strongest case for equities today may be their potential relative to other asset classes. Their potential as a source of income also makes them interesting to us. In many instances, we are seeing equities delivering more attractive dividend yields than their fixed-income counterparts, while offering the added benefit of capital appreciation potential. Among dividend-paying stocks, we are interested in dividend growers, in particular, as opposed to dividend payers. While investor demand has driven the highest dividend payers to expensive levels, in areas such as financials we are seeing historically low payout ratios, making dividend growth a possibility in 2013. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Retirement Income Fund Lifestyle 2 9 Does the changing correlation landscape have implications for the fund’s portfolio construction? While investors naturally focus on expected returns, we also pay attention to the volatility of various investment choices, as well as the correlation structure of markets. As 2013 begins, we find that important changes are occurring in this structure that could shape investment strategies. We have begun to see a decline in the elevated correlations across all kinds of equities and risk assets, which has been a hallmark of recent years. The Fed has become the dominant buyer of Treasuries through its quantitative easing programs. When these programs are ultimately unwound, we expect pressure on Treasury bond prices. Second, it seems a goal of the aggressive monetary policy choices around the world is to foment a degree of inflation, which would ease the sting of outstanding debts. While we believe inflation is unlikely to be a problem this year, we expect inflationary pressures ultimately to erode the real return of fixed-income investments beyond 2013. Given the markets’ rally, are you upbeat about prospects for fund performance later this year? Broadly speaking, investors seemed to have a defensive mindset in 2012, and often focused on what might next go wrong in the capital markets. We believe that mindset may be starting to shift, with investors more focused now on where the best investment opportunities lie. The outlook for developed global economies is by no means rosy, but we believe that the current environment presents an opportunity for measured risk taking, and that investors will be more willing to move off the sidelines in the absence of another perceived crisis. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest On February1, 2013, Putnam Investments announced a new leadership structure for its Global Asset Allocation (GAA) investment organization, which manages Putnam Retirement Income Fund Lifestyle 2. Working closely with Walter C. Donovan, Chief Investment Officer at Putnam, the team will be led by Co-Heads James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. All four co-heads are long-time Putnam GAA veterans, who average 22 years of overall investment experience, including an average of 18 years of experience at Putnam. Consistent with the current approach, Fetch continues to lead portfolio construction and risk, Kea drives top-down equity efforts, Schoen oversees equity process and risk, and Vaillancourt manages global macro efforts. Jeffrey L. Knight, who previously led the group, has left the firm to pursue otheropportunities. 10 Retirement Income Fund Lifestyle 2 IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. Retirement Income Fund Lifestyle 2 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/13 Class A Class B Class C Class M Class R Class Y (inception dates) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 7.45% 3.16% 6.09% 2.09% 6.09% 6.09% 6.98% 3.50% 6.93% 7.90% Annual average 4.30 1.84 3.52 1.22 3.52 3.52 4.03 2.04 4.00 4.55 1 year 5.92 1.68 5.10 0.10 5.10 4.10 5.67 2.23 5.56 6.17 6 months 3.37 –0.76 3.02 –1.98 3.02 2.02 3.25 –0.10 3.25 3.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 2/28/13 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 8.64% 23.77% Annual average 4.98 13.31 1 year 3.12 13.46 6 months 0.15 8.95 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 12 Retirement Income Fund Lifestyle 2 Fund price and distribution information For the six-month period ended 2/28/13 Distributions Class A Class B Class C Class M Class R Class Y Number 6 1 1 6 6 6 Income $0.055 $0.029 $0.029 $0.043 $0.043 $0.067 Capital gains — Long-term 0.009 0.009 0.009 0.009 0.009 0.009 Capital gains — Short-term 0.085 0.085 0.085 0.085 0.085 0.085 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $10.15 $10.57 $10.11 $10.11 $10.14 $10.48 $10.14 $10.15 2/28/13 10.34 10.77 10.29 10.29 10.33 10.68 10.33 10.34 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 0.46% 0.45% — — 0.23% 0.22% 0.23% 0.70% Current 30-day SEC yield (with expense limitation) N/A 0.74 0.01% 0.01% N/A 0.49 0.50 0.99 Current 30-day SEC yield 3 (without expense limitation) N/A –0.24 –1.00 –1.00 N/A –0.50 –0.52 –0.03 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 4 For a portion of the period, the fund may have limited expenses, without which yields would have been lower. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 8.74% 4.39% 7.33% 3.33% 7.33% 7.33% 8.24% 4.72% 8.19% 9.21% Annual average 4.77 2.42 4.01 1.84 4.01 4.01 4.50 2.60 4.48 5.02 1 year 6.18 1.93 5.47 0.47 5.47 4.47 5.93 2.49 5.83 6.43 6 months 3.85 –0.30 3.51 –1.49 3.51 2.51 3.73 0.36 3.63 3.97 See the discussion following the Fund performance table on page 12 for information about the calculation of fund performance. Retirement Income Fund Lifestyle 2 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/12* 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Total annual operating expenses for the fiscal year ended 8/31/12 3.06% 3.81% 3.81% 3.31% 3.31% 2.81% Annualized expense ratio for the six-month period ended 2/28/13† 0.70% 1.45% 1.45% 0.95% 0.95% 0.45% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.33% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/13. † Excludes the expense ratios of the underlying Putnam funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2012, to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.53 $7.30 $7.30 $4.79 $4.79 $2.27 Ending value (after expenses) $1,033.70 $1,030.20 $1,030.20 $1,032.50 $1,032.50 $1,034.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Retirement Income Fund Lifestyle 2 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2013, use the following calculation method. To find the value of your investment on September 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.51 $7.25 $7.25 $4.76 $4.76 $2.26 Ending value (after expenses) $1,021.32 $1,017.60 $1,017.60 $1,020.08 $1,020.08 $1,022.56 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Retirement Income Fund Lifestyle 2 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 16 Retirement Income Fund Lifestyle 2 BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Retirement Income Fund Lifestyle 2 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Retirement Income Fund Lifestyle 2 The fund’s portfolio 2/28/13 (Unaudited) INVESTMENT COMPANIES (42.6%)* Shares Value iShares MSCI EAFE Index Fund 239 $13,905 Putnam Absolute Return 100 Fund Class Y ††† 52,257 533,541 Putnam Absolute Return 300 Fund Class Y ††† 123,168 1,319,129 Putnam Absolute Return 500 Fund Class Y ††† 201,248 2,296,239 Putnam Absolute Return 700 Fund Class Y ††† 29,269 350,055 Putnam Money Market Fund Class A ††† 414,250 414,250 Total investment companies (cost $4,889,159) COMMON STOCKS (18.1%)* Shares Value Basic materials (0.8%) Asahi Kasei Corp. (Japan) 1,000 $5,909 Axiall Corp. 19 1,075 BASF SE (Germany) 62 5,834 Bemis Co., Inc. 37 1,382 BHP Billiton, Ltd. (Australia) 93 3,491 CF Industries Holdings, Inc. 19 3,816 Chicago Bridge & Iron Co., NV 44 2,358 Cytec Industries, Inc. 18 1,303 Domtar Corp. (Canada) 16 1,193 Eastman Chemical Co. 46 3,208 Evraz PLC (United Kingdom) 1,599 6,581 Fletcher Building, Ltd. (New Zealand) 736 5,559 Fortune Brands Home & Security, Inc. † 70 2,419 Huntsman Corp. 67 1,154 LyondellBasell Industries NV Class A 87 5,100 Mitsubishi Chemical Holdings Corp. (Japan) 1,000 4,690 Monsanto Co. 120 12,124 Packaging Corp. of America 33 1,379 PPG Industries, Inc. 34 4,578 Rio Tinto PLC (United Kingdom) 164 8,817 Sherwin-Williams Co. (The) 24 3,878 Stora Enso OYJ Class R (Finland) 580 3,879 Valspar Corp. 31 1,910 voestalpine AG (Austria) 48 1,621 W.R. Grace & Co. † 24 1,718 Capital goods (0.9%) ABB, Ltd. (Switzerland) 196 4,454 Aecom Technology Corp. † 52 1,576 Avery Dennison Corp. 46 1,879 BAE Systems PLC (United Kingdom) 1,772 9,547 Ball Corp. 50 2,221 Boeing Co. (The) 198 15,226 Canon, Inc. (Japan) 100 3,627 Cummins, Inc. 62 7,184 Delphi Automotive PLC (United Kingdom) † 118 4,938 Gardner Denver, Inc. 22 1,562 Retirement Income Fund Lifestyle 2 19 COMMON STOCKS (18.1%)* cont. Shares Value Capital goods cont. General Dynamics Corp. 99 $6,729 Ingersoll-Rand PLC 102 5,370 KBR, Inc. 64 1,945 Leggett & Platt, Inc. 66 2,018 Lockheed Martin Corp. 81 7,128 McDermott International, Inc. † 95 1,208 Northrop Grumman Corp. 83 5,451 Raytheon Co. 108 5,894 Staples, Inc. 275 3,625 Terex Corp. † 51 1,673 Vinci SA (France) 135 6,251 WABCO Holdings, Inc. † 29 1,993 Communication services (0.8%) AT&T, Inc. 202 7,254 Belgacom SA (Belgium) 202 5,637 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 1,975 Comcast Corp. Class A 510 20,293 Deutsche Telekom AG (Germany) 561 6,017 DISH Network Corp. Class A 81 2,819 France Telecom SA (France) 456 4,405 IAC/InterActiveCorp. 87 3,545 Koninklijke (Royal) KPN NV (Netherlands) 214 724 MetroPCS Communications, Inc. † 174 1,705 NTT DoCoMo, Inc. (Japan) 3 4,640 Telecom Corp. of New Zealand, Ltd. (New Zealand) 2,273 4,549 Telstra Corp., Ltd. (Australia) 654 3,064 tw telecom, inc. † 75 1,899 Verizon Communications, Inc. 484 22,521 Vodafone Group PLC (United Kingdom) 1,457 3,658 Conglomerates (0.3%) AMETEK, Inc. 91 3,807 Bouygues SA (France) 207 5,850 Danaher Corp. 172 10,595 General Electric Co. 423 9,822 Tyco International, Ltd. 159 5,090 Consumer cyclicals (2.0%) Adecco SA (Switzerland) 121 6,902 ADT Corp. (The) 83 3,975 Advance Auto Parts, Inc. 32 2,443 American Eagle Outfitters, Inc. 95 1,965 Asahi Glass Co., Ltd. (Japan) 1,000 6,803 Bayerische Motoren Werke (BMW) AG (Germany) 73 6,735 Bed Bath & Beyond, Inc. † 81 4,597 Big Lots, Inc. † 39 1,299 Chico’s FAS, Inc. 87 1,477 Coach, Inc. 95 4,591 20 Retirement Income Fund Lifestyle 2 COMMON STOCKS (18.1%)* cont. Shares Value Consumer cyclicals cont. Dai Nippon Printing Co., Ltd. (Japan) 1,000 $8,788 Daimler AG (Registered Shares) (Germany) 42 2,500 Daito Trust Construction Co., Ltd. (Japan) 100 8,953 Dillards, Inc. Class A 18 1,434 Expedia, Inc. 39 2,490 Foot Locker, Inc. 67 2,291 Gannett Co., Inc. 112 2,248 Gap, Inc. (The) 115 3,786 Geberit International AG (Switzerland) 11 2,656 Home Depot, Inc. (The) 295 20,208 Host Hotels & Resorts, Inc. R 429 7,151 Hugo Boss AG (Germany) 42 4,869 Jarden Corp. † 37 2,298 Lear Corp. 46 2,457 Lowe’s Cos., Inc. 324 12,361 Macy’s, Inc. 136 5,590 McGraw-Hill Cos., Inc. (The) 94 4,376 Next PLC (United Kingdom) 110 6,998 O’Reilly Automotive, Inc. † 41 4,171 PetSmart, Inc. 43 2,800 Priceline.com, Inc. † 14 9,626 PulteGroup, Inc. † 149 2,858 Reed Elsevier PLC (United Kingdom) 489 5,263 SJM Holdings, Ltd. (Hong Kong) 2,000 5,003 Swire Pacific, Ltd. Class A (Hong Kong) 500 6,457 TABCORP Holdings, Ltd. (Australia) 2,297 7,442 TJX Cos., Inc. (The) 212 9,534 Total Systems Services, Inc. 172 4,087 URS Corp. 35 1,479 Wal-Mart Stores, Inc. 278 19,677 Wyndham Worldwide Corp. 57 3,434 Wynn Resorts, Ltd. 30 3,507 Consumer staples (1.4%) British American Tobacco (BAT) PLC (United Kingdom) 113 5,887 Coca-Cola Co. (The) 78 3,020 Constellation Brands, Inc. Class A † 49 2,168 CVS Caremark Corp. 237 12,115 General Mills, Inc. 138 6,383 ITOCHU Corp. (Japan) 400 4,615 Japan Tobacco, Inc. (Japan) 100 3,155 JM Smucker Co. (The) 30 2,859 Kao Corp. (Japan) 100 3,197 Kraft Foods Group, Inc. 128 6,204 Liberty Interactive Corp. Class A † 204 4,260 Lorillard, Inc. 96 3,700 Metcash, Ltd. (Australia) 536 2,230 Metro AG (Germany) 206 6,375 Retirement Income Fund Lifestyle 2 21 COMMON STOCKS (18.1%)* cont. Shares Value Consumer staples cont. Molson Coors Brewing Co. Class B 44 $1,945 Nestle SA (Switzerland) 79 5,513 Philip Morris International, Inc. 257 23,580 Procter & Gamble Co. (The) 373 28,415 Reckitt Benckiser Group PLC (United Kingdom) 26 1,747 Robert Half International, Inc. 61 2,169 Sumitomo Corp. (Japan) 200 2,446 Swedish Match AB (Sweden) 163 5,337 Tesco PLC (United Kingdom) 1,072 6,003 Unilever NV ADR (Netherlands) 212 8,203 Unilever PLC (United Kingdom) 63 2,506 Walgreen Co. 181 7,410 Woolworths, Ltd. (Australia) 108 3,842 Energy (1.6%) Alpha Natural Resources, Inc. † 98 782 BP PLC (United Kingdom) 1,763 11,873 Cabot Oil & Gas Corp. 65 4,028 Chevron Corp. 74 8,669 ConocoPhillips 270 15,647 Cosmo Oil Co., Ltd. (Japan) 2,000 4,712 Exxon Mobil Corp. 265 23,731 Helmerich & Payne, Inc. 35 2,319 HollyFrontier Corp. 64 3,597 Marathon Petroleum Corp. 91 7,542 Occidental Petroleum Corp. 177 14,572 Oceaneering International, Inc. 38 2,416 Oil States International, Inc. † 21 1,599 ONEOK, Inc. 72 3,239 Peabody Energy Corp. 89 1,919 Phillips 66 152 9,570 Royal Dutch Shell PLC Class A (United Kingdom) 337 11,095 Royal Dutch Shell PLC Class B (United Kingdom) 143 4,824 Schlumberger, Ltd. 255 19,852 Seadrill, Ltd. (Norway) 90 3,265 Tesoro Corp. 50 2,812 TonenGeneral Sekiyu KK (Japan) 1,000 9,918 Total SA (France) 152 7,596 Valero Energy Corp. 151 6,884 Financials (5.7%) Alexandria Real Estate Equities, Inc. R 93 6,616 Alleghany Corp. † 9 3,401 Allied World Assurance Co. Holdings AG 24 2,107 American Campus Communities, Inc. R 269 12,159 American Capital Agency Corp. R 88 2,791 American Financial Group, Inc. 55 2,418 American International Group, Inc. † 281 10,681 AMP, Ltd. (Australia) 1,244 6,947 22 Retirement Income Fund Lifestyle 2 COMMON STOCKS (18.1%)* cont. Shares Value Financials cont. Aon PLC 146 $8,919 Apartment Investment & Management Co. Class A R 17 504 Associated Banc-Corp. 121 1,741 AvalonBay Communities, Inc. R 97 12,109 Aviva PLC (United Kingdom) 901 4,857 Axis Capital Holdings, Ltd. 68 2,770 Baloise Holding AG (Switzerland) 26 2,330 Banco Santander Central Hispano SA (Spain) 492 3,733 Banque Cantonale Vaudoise (BCV) (Switzerland) 4 2,277 Bendigo and Adelaide Bank, Ltd. (Australia) 297 3,009 Berkshire Hathaway, Inc. Class B † 42 4,291 Boston Properties, LP R 157 16,309 Brandywine Realty Trust R 280 3,850 BRE Properties R 7 340 CaixaBank (Spain) 1,031 4,223 Camden Property Trust R 194 13,413 Chimera Investment Corp. R 324 966 CIT Group, Inc. † 105 4,395 Citigroup, Inc. 35 1,469 City National Corp. 31 1,761 CNP Assurances (France) 413 6,137 Commonwealth Bank of Australia (Australia) 97 6,657 CoreLogic, Inc. † 128 3,316 Cousins Properties, Inc. R 568 5,521 Digital Realty Trust, Inc. R 63 4,220 Discover Financial Services 158 6,088 Douglas Emmett, Inc. R 216 5,294 Duke Realty Corp. R 68 1,099 DuPont Fabros Technology, Inc. R 133 3,080 EastGroup Properties, Inc. R 83 4,715 Eaton Vance Corp. 71 2,711 Equity Residential Trust R 416 22,897 Essex Property Trust, Inc. R 12 1,788 Extra Space Storage, Inc. R 190 7,114 Federal Realty Investment Trust R 132 14,020 Fidelity National Financial, Inc. Class A 133 3,317 Fifth Third Bancorp 422 6,684 General Growth Properties R 688 13,168 Genworth Financial, Inc. Class A † 315 2,690 Goldman Sachs Group, Inc. (The) 115 17,222 Government Properties Income Trust R 109 2,884 Hatteras Financial Corp. R 33 881 HCP, Inc. R 466 22,778 Health Care REIT, Inc. R 229 14,688 Highwoods Properties, Inc. R 131 4,782 Hospitality Properties Trust R 263 7,022 HSBC Holdings, PLC (United Kingdom) 906 10,039 Investment AB Kinnevik Class B (Sweden) 378 8,623 Retirement Income Fund Lifestyle 2 23 COMMON STOCKS (18.1%)* cont. Shares Value Financials cont. JPMorgan Chase & Co. 575 $28,129 Kimco Realty Corp. R 665 14,477 Liberty Property Trust R 26 1,009 Macerich Co. (The) R 62 3,727 Medical Properties Trust, Inc. R 384 5,576 Nasdaq OMX Group, Inc. (The) 86 2,723 Natixis (France) 1,178 4,914 Northern Trust Corp. 85 4,519 PartnerRe, Ltd. 38 3,391 PNC Financial Services Group, Inc. 147 9,171 Popular, Inc. (Puerto Rico) † 72 2,010 Prologis, Inc. R 309 12,032 Protective Life Corp. 56 1,788 Public Storage R 182 27,520 Ramco-Gershenson Properties Trust R 409 6,462 Realty Income Corp. R 48 2,191 Regency Centers Corp. R 21 1,089 Resona Holdings, Inc. (Japan) 900 4,124 Retail Opportunity Investments Corp. R 446 5,758 RSA Insurance Group PLC (United Kingdom) 2,535 4,635 Select Income REIT R 169 4,700 Senior Housing Properties Trust R 24 602 Simon Property Group, Inc. R 355 56,395 SL Green Realty Corp. R 119 9,713 Sovran Self Storage, Inc. R 80 4,867 STAG Industrial, Inc. R 164 3,478 State Street Corp. 146 8,262 Stockland (Units) (Australia) R 1,645 6,307 Sumitomo Mitsui Financial Group, Inc. (Japan) 100 4,000 Svenska Handelsbanken AB Class A (Sweden) 218 9,419 Synovus Financial Corp. 567 1,440 Tanger Factory Outlet Centers R 30 1,059 Taubman Centers, Inc. R 14 1,074 Toronto-Dominion Bank (The) (Canada) 41 3,374 Tryg A/S (Denmark) 33 2,657 UDR, Inc. R 100 2,386 Validus Holdings, Ltd. 66 2,352 Vornado Realty Trust R 252 20,213 Wells Fargo & Co. 126 4,420 Westpac Banking Corp. (Australia) 342 10,727 Wing Hang Bank, Ltd. (Hong Kong) 500 5,551 Zurich Insurance Group AG (Switzerland) 14 3,827 Health care (2.0%) AmerisourceBergen Corp. 124 5,853 Amgen, Inc. 140 12,797 AstraZeneca PLC (United Kingdom) 166 7,529 Bristol-Myers Squibb Co. 319 11,793 24 Retirement Income Fund Lifestyle 2 COMMON STOCKS (18.1%)* cont. Shares Value Health care cont. Celgene Corp. † 90 $9,286 CIGNA Corp. 130 7,600 Eli Lilly & Co. 197 10,768 Gilead Sciences, Inc. † 284 12,130 GlaxoSmithKline PLC (United Kingdom) 225 4,960 HCA Holdings, Inc. 92 3,412 Johnson & Johnson 92 7,002 McKesson Corp. 99 10,507 Merck & Co., Inc. 46 1,966 Novartis AG (Switzerland) 96 6,502 Omega Healthcare Investors, Inc. R 248 6,942 Orion OYJ Class B (Finland) 159 4,695 Pfizer, Inc. 1,024 28,027 Roche Holding AG-Genusschein (Switzerland) 25 5,700 Sabra Health Care REIT, Inc. R 229 6,052 Salix Pharmaceuticals, Ltd. † 26 1,270 Sanofi (France) 67 6,326 St. Jude Medical, Inc. 151 6,191 Takeda Pharmaceutical Co., Ltd. (Japan) 200 10,343 United Therapeutics Corp. † 24 1,435 Ventas, Inc. R 269 19,040 Warner Chilcott PLC Class A 89 1,202 WellPoint, Inc. 143 8,892 Zimmer Holdings, Inc. 85 6,372 Technology (1.8%) Accenture PLC Class A 199 14,798 AOL, Inc. † 115 4,244 Apple, Inc. 94 41,492 Avnet, Inc. † 62 2,189 BMC Software, Inc. † 115 4,608 Broadcom Corp. Class A 124 4,230 Brocade Communications Systems, Inc. † 262 1,470 Cap Gemini SA (France) 54 2,653 Cisco Systems, Inc. 818 17,055 Cypress Semiconductor Corp. † 117 1,232 EMC Corp. † 366 8,422 Google, Inc. Class A † 20 16,024 IBM Corp. 41 8,234 L-3 Communications Holdings, Inc. 38 2,898 Lam Research Corp. † 61 2,580 Lexmark International, Inc. Class A 52 1,145 Marvell Technology Group, Ltd. 207 2,091 Microsoft Corp. 764 21,239 Nokia OYJ (Finland) 1,026 3,736 NVIDIA Corp. 198 2,507 Oracle Corp. 710 24,325 Riverbed Technology, Inc. † 86 1,314 Retirement Income Fund Lifestyle 2 25 COMMON STOCKS (18.1%)* cont. Shares Value Technology cont. Rockwell Automation, Inc. 51 $4,607 Symantec Corp. † 357 8,368 Teradyne, Inc. † 95 1,592 Western Digital Corp. 67 3,160 Transportation (0.2%) ComfortDelgro Corp., Ltd. (Singapore) 2,000 3,095 Delta Air Lines, Inc. † 320 4,566 Deutsche Post AG (Germany) 120 2,690 Japan Airlines Co., Ltd. (Japan) † 100 4,747 Southwest Airlines Co. 295 3,452 Sydney Airport (Australia) 1,669 5,405 Wabtec Corp. 23 2,249 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,339 Utilities and power (0.6%) AES Corp. 240 2,789 American Electric Power Co., Inc. 144 6,738 American Water Works Co., Inc. 64 2,525 Chubu Electric Power Co., Inc. (Japan) 300 3,760 CMS Energy Corp. 100 2,661 DTE Energy Co. 59 3,941 Enel SpA (Italy) 1,009 3,653 Energias de Portugal (EDP) SA (Portugal) 565 1,695 Entergy Corp. 60 3,736 Hokuriku Electric Power Co. (Japan) 300 3,439 Kinder Morgan, Inc. 136 5,042 OGE Energy Corp. 37 2,143 PG&E Corp. 132 5,628 PPL Corp. 180 5,548 Red Electrica Corporacion SA (Spain) 89 4,924 RWE AG (Preference) (Germany) 134 4,803 Snam SpA (Italy) 835 3,961 UGI Corp. 47 1,684 Total common stocks (cost $1,859,983) 26 Retirement Income Fund Lifestyle 2 U.S. TREASURY OBLIGATIONS (13.7%)* Principal amount Value U.S. Treasury Bonds 7 7/8s, February 15, 2021 $44,000 $65,525 U.S. Treasury Notes 3 5/8s, February 15, 2021 34,000 39,557 3 1/2s, February 15, 2018 6,000 6,801 3 1/8s, October 31, 2016 190,000 208,169 2 3/4s, December 31, 2017 283,000 310,305 2 5/8s, April 30, 2016 95,000 101,650 2 5/8s, February 29, 2016 98,000 104,612 2 3/8s, August 31, 2014 38,000 39,228 2s, January 31, 2016 73,000 76,491 1 5/8s, August 15, 2022 64,000 62,959 1 3/8s, May 15, 2013 187,000 187,482 1 1/8s, December 31, 2019 147,000 146,178 1s, August 31, 2016 236,000 240,447 Total U.S. treasury obligations (cost $1,552,969) CORPORATE BONDS AND NOTES (3.4%)* Principal amount Value Basic materials (0.4%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $5,000 $4,819 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 5,000 5,280 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 5,000 6,438 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 5,000 6,250 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,218 International Paper Co. sr. unsec. notes 9 3/8s, 2019 2,000 2,743 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 2,000 2,038 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 6,110 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 6,120 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,332 Capital goods (0.1%) Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 5,040 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 5,376 Communication services (0.7%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,971 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 9,000 10,965 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 5,000 5,025 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 3,000 3,518 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 13,558 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 5,000 5,841 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,821 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,220 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,601 Retirement Income Fund Lifestyle 2 27 CORPORATE BONDS AND NOTES (3.4%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $4,000 $4,625 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 5,000 5,218 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 10,432 Consumer cyclicals (0.3%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 2,000 1,901 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 3,000 2,939 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 2,000 2,205 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,555 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,441 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 5,167 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 5,000 5,257 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 5,000 5,259 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 5,133 Consumer staples (0.3%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 9,805 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 5,000 5,181 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,388 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 6,051 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,731 Energy (0.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 5,000 5,755 Cenovus Energy, Inc. sr. unsec. unsub. notes 3s, 2022 (Canada) 5,000 5,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,227 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,603 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,876 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 5,000 7,247 Financials (0.5%) American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 4,000 5,285 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,570 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 4,000 3,860 28 Retirement Income Fund Lifestyle 2 CORPORATE BONDS AND NOTES (3.4%)* cont. Principal amount Value Financials cont. DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R $5,000 $6,359 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 5,852 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,319 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,763 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 5,000 5,069 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,899 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,618 Health care (0.1%) Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,165 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 5,000 5,048 Technology (0.1%) Xerox Corp. sr. unsec. notes 6.35s, 2018 5,000 5,812 Transportation (0.1%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,204 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 5,000 5,130 Utilities and power (0.5%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 5,190 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 5,206 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,531 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,769 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 5,103 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,996 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 6,274 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,470 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 5,000 6,794 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 5,187 Total corporate bonds and notes (cost $372,895) Retirement Income Fund Lifestyle 2 29 CONVERTIBLE BONDS AND NOTES (2.7%)* Principal amount Value Basic materials (0.1%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $4,000 $4,660 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 4,000 4,490 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,000 5,250 Capital goods (0.2%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 5,000 6,294 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 5,000 5,850 Icahn Enterprises LP/Icahn Enterprises Finance Corp. cv. sr. unsec. notes FRN 4s, 2013 5,000 5,038 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 4,013 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 4,000 4,768 Communication services (0.3%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,000 1,088 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 5,000 12,975 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 8,000 7,980 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 5,000 6,603 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 7,000 105 Consumer cyclicals (0.7%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,247 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 4,000 4,353 Cenveo Corp. 144A cv. company guaranty sr. unsec. notes 7s, 2017 3,000 2,642 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 9,390 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 6,000 6,379 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 13,000 6,833 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 9,000 13,602 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 4,000 4,015 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 11,000 11,839 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 3,000 4,037 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 3,000 3,741 Toll Brothers, Inc. 144A cv. company guaranty sr. unsec. notes 1/2s, 2032 4,000 4,162 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,000 2,045 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,000 7,155 Consumer staples (0.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,000 3,394 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,000 5,656 30 Retirement Income Fund Lifestyle 2 CONVERTIBLE BONDS AND NOTES (2.7%)* cont. Principal amount Value Energy (0.3%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 $15,000 $13,181 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 3,000 1,448 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 6,000 5,869 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 6,000 5,096 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,530 Financials (0.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,000 8,662 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 2,000 2,033 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 3,000 3,272 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 6,000 6,075 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 6,000 5,655 PHH Corp. cv. sr. unsec. notes 4s, 2014 6,000 6,611 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 R 3,000 3,495 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.55s, 2018 R 3,000 3,218 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 5,000 5,613 Health care (0.2%) Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 1,000 961 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † F 5,000 400 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 3,000 210 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 7,000 5,775 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 †† 7,000 7,280 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,213 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 2,000 2,030 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,000 6,938 Technology (0.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 5,000 4,788 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 10,000 10,500 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 3,000 3,390 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 11,000 11,853 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 6,000 7,388 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,000 4,809 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 3,000 2,993 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 1/4s, 2041 5,000 4,484 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,000 1,405 Total convertible bonds and notes (cost $317,105) Retirement Income Fund Lifestyle 2 31 CONVERTIBLE PREFERRED STOCKS (2.1%)* Shares Value Basic materials (0.1%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) † 280 $6,535 Capital goods (0.1%) United Technologies Corp. $3.75 cv. pfd. 230 13,398 Communication services (0.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 8,370 Iridium Communications, Inc. 144A $7.00 cv. pfd. 26 2,405 Consumer cyclicals (0.3%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 374 9,731 General Motors Co. Ser. B, $2.375 cv. pfd. 395 16,553 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 6 6,994 Stanley Black & Decker, Inc. $4.75 cv. pfd. 62 7,775 Consumer staples (0.1%) Bunge, Ltd. $4.875 cv. pfd. 43 4,526 Post Holdings, Inc. 144A $3.75 cv. pfd. † 29 2,936 Energy (0.1%) Apache Corp. Ser. D, $3.00 cv. pfd. 88 3,825 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 12 12,443 Financials (0.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 269 7,297 AMG Capital Trust II $2.575 cv. pfd. 183 9,470 Bank of America Corp. Ser. L, 7.25% cv. pfd. 19 22,800 EPR Properties Ser. C, $1.44 cv. pfd. 321 7,206 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 140 8,389 Huntington Bancshares Ser. A, 8.50% cv. pfd. 6 7,620 MetLife, Inc. $3.75 cv. pfd. 190 8,921 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 4 6,012 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9 11,401 Wintrust Financial Corp. $3.75 cv. pfd. 77 4,187 Health care (0.1%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 6 6,889 Transportation (0.1%) Continental Financial Trust II $3.00 cv. pfd. 109 4,673 Genesee & Wyoming, Inc. $5.00 cv. pfd. 54 6,812 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 578 6,994 Utilities and power (0.3%) AES Trust III $3.375 cv. pfd. 178 8,972 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 9,857 NextEra Energy, Inc. $2.799 cv. pfd. 106 5,467 PPL Corp. $4.375 cv. pfd. 150 8,261 Total convertible preferred stocks (cost $233,514) 32 Retirement Income Fund Lifestyle 2 MORTGAGE-BACKED SECURITIES (0.9%)* Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.08s, 2042 $20,000 $21,026 Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class A2, 5.522s, 2046 8,681 8,681 Ser. 06-5, Class A3, 5.39s, 2047 20,000 20,953 CWCapital Cobalt Ser. 07-C3, Class A2, 5.712s, 2046 2,014 2,013 GS Mortgage Securities Corp. II Ser. 05-GG4, Class A3, 4.607s, 2039 850 855 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.805s, 2049 16,148 16,528 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.32s, 2049 6,175 6,144 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2FX, 5.587s, 2049 20,863 21,447 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 11,202 11,575 Total mortgage-backed securities (cost $108,693) SHORT-TERM INVESTMENTS (15.9%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L 1,842,617 $1,842,617 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.171%, October 17, 2013 # $3,000 2,997 Total short-term investments (cost $1,845,614) TOTAL INVESTMENTS Total investments (cost $11,179,932) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $11,572,636. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ††† Affiliated company (Note 6). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Retirement Income Fund Lifestyle 2 33 R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,356,215 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $87,971) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 3/20/13 $2,742 $2,866 $124 Hong Kong Dollar Sell 5/15/13 619 617 (2) Norwegian Krone Buy 3/20/13 4,474 4,690 (216) Singapore Dollar Buy 5/15/13 1,373 1,373 — Swedish Krona Sell 3/20/13 93 95 2 Citibank, N.A. Australian Dollar Sell 4/17/13 3,665 3,691 26 Danish Krone Buy 3/20/13 3,503 3,717 (214) Japanese Yen Buy 5/15/13 4,817 4,787 30 Singapore Dollar Buy 5/15/13 4,683 4,685 (2) Swedish Krona Sell 3/20/13 6,121 6,159 38 Credit Suisse International Australian Dollar Sell 4/17/13 4,072 4,144 72 New Zealand Dollar Sell 4/17/13 9,562 9,770 208 Swiss Franc Buy 3/20/13 10,137 10,499 (362) Deutsche Bank AG Euro Buy 3/20/13 1,698 1,757 (59) Goldman Sachs International Australian Dollar Sell 4/17/13 2,138 2,176 38 HSBC Bank USA, National Association Euro Buy 3/20/13 3,134 3,276 (142) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/17/13 814 829 15 British Pound Sell 3/20/13 152 158 6 Euro Buy 3/20/13 7,834 7,798 36 State Street Bank and Trust Co. Israeli Shekel Sell 4/17/13 430 432 2 Swiss Franc Sell 3/20/13 3,521 3,546 25 UBS AG British Pound Sell 3/20/13 5,158 5,207 49 Japanese Yen Sell 5/15/13 799 801 2 Norwegian Krone Sell 3/20/13 3,360 3,523 163 WestPac Banking Corp. British Pound Buy 3/20/13 1,365 1,375 (10) Total 34 Retirement Income Fund Lifestyle 2 FUTURES CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 1 $143,781 Jun-13 $334 U.S. Treasury Bond Ultra 30 yr (Long) 1 158,000 Jun-13 (682) U.S. Treasury Note 2 yr (Long) 2 440,938 Jun-13 (4) U.S. Treasury Note 5 yr (Short) 5 619,922 Jun-13 (282) U.S. Treasury Note 10 yr (Long) 2 263,094 Jun-13 (488) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Fixed payments Upfront Termi- received Unrealized Swap counterparty / premium Notional nation by fund appreciation/ Referenced debt* Rating*** paid** amount date per annum (depreciation) Credit Suisse International DJ CDX NA IG Series 19 Index BBB+/P $(1,660) $330,000 12/20/17 100 bp $1,001 JPMorgan Chase Bank N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (50,000) 400,000 6/20/16 500 bp (13,329) DJ CDX NA HY Series 19 Index B+/P (16,250) 1,000,000 12/20/17 500 bp 21,600 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 28, 2013. Securities rated by Putnam are indicated by “/P.” Retirement Income Fund Lifestyle 2 35 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $48,595 $46,381 $— Capital goods 77,620 23,879 — Communication services 60,036 34,669 — Conglomerates 29,314 5,850 — Consumer cyclicals 148,210 79,369 — Consumer staples 104,228 61,056 — Energy 129,178 53,283 — Financials 546,896 114,993 — Health care 178,537 46,055 — Technology 199,824 6,389 — Transportation 10,267 18,276 — Utilities and power 42,435 26,235 — Total common stocks — Convertible bonds and notes — 315,169 610 Convertible preferred stocks 13,398 233,321 — Corporate bonds and notes — 393,753 — Investment companies 4,927,119 — — Mortgage-backed securities — 109,222 — U.S. treasury obligations — 1,589,404 — Short-term investments 1,842,617 2,997 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(171) $— Futures contracts (1,122) — — Credit default contracts — 77,182 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 36 Retirement Income Fund Lifestyle 2 Statement of assets and liabilities 2/28/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $4,460,956) $4,763,354 Affiliated issuers (identified cost $6,718,976) (Note 6) 6,755,831 Foreign currency (cost $171) (Note 1) 174 Dividends, interest and other receivables 19,788 Receivable for shares of the fund sold 12 Receivable for investments sold 4,097 Receivable from Manager (Note 2) 22,965 Unrealized appreciation on OTC swap contracts (Note 1) 22,601 Premium paid on OTC swap contracts (Note 1) 67,910 Unrealized appreciation on forward currency contracts (Note 1) 836 Total assets LIABILITIES Payable to custodian 8,631 Payable for investments purchased 6,001 Payable for shares of the fund repurchased 43 Payable for custodian fees (Note 2) 13,143 Payable for investor servicing fees (Note 2) 1,596 Payable for Trustee compensation and expenses (Note 2) 247 Payable for administrative services (Note 2) 77 Payable for distribution fees (Note 2) 4,739 Payable for auditing and tax fees 26,030 Payable for reports to shareholders 9,825 Unrealized depreciation on OTC swap contracts (Note 1) 13,329 Unrealized depreciation on forward currency contracts (Note 1) 1,007 Other accrued expenses 264 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $11,178,728 Undistributed net investment income (Note 1) 6,590 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 40,148 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 347,170 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Retirement Income Fund Lifestyle 2 37 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($10,889,581 divided by 1,053,304 shares) $10.34 Offering price per class A share (100/96.00 of $10.34)* $10.77 Net asset value and offering price per class B share ($176,929 divided by 17,199 shares)** $10.29 Net asset value and offering price per class C share ($126,591 divided by 12,305 shares)** $10.29 Net asset value and redemption price per class M share ($126,658 divided by 12,260 shares) $10.33 Offering price per class M share (100/96.75 of $10.33)† $10.68 Net asset value, offering price and redemption price per class R share ($103,374 divided by 10,003 shares) $10.33 Net asset value, offering price and redemption price per class Y share ($149,503 divided by 14,458 shares) $10.34 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 38 Retirement Income Fund Lifestyle 2 Statement of operations Six months ended 2/28/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $597) (including dividend income of $50,088 from investments in affiliated issuers) (Note 6) $87,804 Interest (including interest income of $1,254 from investments in affiliated issuers) (Note 6) 25,035 Total investment income EXPENSES Compensation of Manager (Note 2) 17,086 Investor servicing fees (Note 2) 4,649 Custodian fees (Note 2) 11,963 Trustee compensation and expenses (Note 2) 282 Distribution fees (Note 2) 15,135 Administrative services (Note 2) 110 Reports to shareholders 12,448 Auditing and tax fees 26,783 Other 730 Fees waived and reimbursed by Manager (Note 2) (48,855) Total expenses Expense reduction (Note 2) (3) Net expenses Net investment income Net realized gain on investments (including net realized loss of $2,004 on sales of investments in affiliated issuers) (Notes 1, 3 and 6) 23,466 Net realized gain on swap contracts (Note 1) 93,109 Net realized loss on futures contracts (Note 1) (4,081) Net realized gain on foreign currency transactions (Note 1) 1,862 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,096) Net unrealized appreciation of investments, futures contracts and swap contracts during the period 188,020 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 2 39 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/13* Year ended 8/31/12 Operations: Net investment income $72,511 $141,189 Net realized gain on investments and foreign currency transactions 114,356 75,747 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 186,924 431,017 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (57,417) (226,544) Class B (505) (2,820) Class C (356) (1,770) Class M (526) (2,535) Class R (430) (2,041) Class Y (933) (2,605) Net realized short-term gain on investments Class A (89,067) — Class B (1,479) — Class C (1,044) — Class M (1,040) — Class R (850) — Class Y (1,216) — From net realized long-term gain on investments Class A (9,431) — Class B (157) — Class C (110) — Class M (110) — Class R (90) — Class Y (128) — Increase from capital share transactions (Note 4) 669,455 289,101 Total increase in net assets NET ASSETS Beginning of period 10,694,279 9,995,540 End of period (including undistributed net investment income of $6,590 and distributions in excess of net investment income of $5,754, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 40 Retirement Income Fund Lifestyle 2 This page left blank intentionally. Retirement Income Fund Lifestyle 2 41 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d,e (%) d (%) Class A February 28, 2013 ** .07 f .27 (.06) (.09) 3.37 * .35 * .65 * f 13 * August 31, 2012 .14 g .49 (.23) — .70 1.40 g 36 August 31, 2011† .01 (.26) — — — (2.50) * .15 * .08 * 11 * Class B February 28, 2013 ** .03 f .27 (.03) (.09) 3.02 * .72 * .30 * f 13 * August 31, 2012 .06 g .49 (.18) — 1.45 .66 g 36 August 31, 2011† (.01) (.25) — — — (2.60) * .32 * (.09) * 11 * Class C February 28, 2013 ** .03 f .27 (.03) (.09) 3.02 * .72 * .29 * f 13 * August 31, 2012 .06 g .49 (.18) — 1.45 .65 g 36 August 31, 2011† (.01) (.25) — — — (2.60) * 98 .32 * (.09) * 11 * Class M February 28, 2013 ** .05 f .27 (.04) (.09) 3.25 * .47 * .52 * f 13 * August 31, 2012 .11 g .49 (.21) — .95 1.15 g 36 August 31, 2011† — h (.25) — — — (2.50) * .21 * .02 * 11 * Class R February 28, 2013 ** .05 f .27 (.04) (.09) 3.25 * .47 * .52 * f 13 * August 31, 2012 .11 g .48 (.20) — .95 1.15 g 36 August 31, 2011† — h (.25) — — — (2.50) * 97 .21 * .02 * 11* Class Y February 28, 2013 ** .08 f .27 (.07) (.09) 3.49 * .22 * .80 * f 13 * August 31, 2012 .16 g .49 (.26) — .45 1.66 g 36 August 31, 2011† .01 (.25) — — — (2.40) * 98 .10 * .13 * 11 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 42 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 2 43 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period June 13, 2011 (commencement of operations) to August 31, 2011. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2013 0.43% August 31, 2012 2.03 August 31, 2011 1.04 e Expense ratios do not include expenses of the underlying funds. f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.02 0.21% Class B 0.02 0.22 Class C 0.02 0.21 Class M 0.02 0.21 Class R 0.02 0.21 Class Y 0.02 0.22 g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.06 0.64% Class B 0.06 0.65 Class C 0.06 0.64 Class M 0.06 0.64 Class R 0.06 0.64 Class Y 0.06 0.64 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 44 Retirement Income Fund Lifestyle 2 Notes to financial statements 2/28/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through February 28, 2013. Putnam Retirement Income Fund Lifestyle 2 (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. The fund may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have short- to long-term maturities. The fund also invests in other fixed-income securities, such as mortgage-backed investments, and invests in money market securities or affiliated money market or short-term fixed income funds for cash management. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of companies of any size. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments, and, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 Retirement Income Fund Lifestyle 2 45 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains 46 Retirement Income Fund Lifestyle 2 or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the Retirement Income Fund Lifestyle 2 47 protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $425 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some 48 Retirement Income Fund Lifestyle 2 cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $11,186,667, resulting in gross unrealized appreciation and depreciation of $427,139 and $94,621, respectively, or net unrealized appreciation of $332,518. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through December 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.45% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $2,975 as a result of this limit. Putnam Management has also contractually agreed, through December 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $45,880 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Retirement Income Fund Lifestyle 2 49 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $4,379 ClassR 42 ClassB 70 ClassY 56 ClassC 50 Total ClassM 52 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $5, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $13,132 ClassM 310 ClassB 835 ClassR 254 ClassC 604 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $364 and no monies from the sale of classA and classM shares, respectively, and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. 50 Retirement Income Fund Lifestyle 2 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,936,789 and $1,229,598, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $208,310 and no monies, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/13 Year ended 8/31/12 ClassA Shares Amount Shares Amount Shares sold 67,350 $689,283 39,662 $392,051 Shares issued in connection with reinvestment of distributions 1,348 13,671 1,679 16,178 68,698 702,954 41,341 408,229 Shares repurchased (11,750) (120,236) (11,861) (117,116) Net increase Six months ended 2/28/13 Year ended 8/31/12 ClassB Shares Amount Shares Amount Shares sold 2,144 $21,518 486 $4,705 Shares issued in connection with reinvestment of distributions 90 910 110 1,050 2,234 22,428 596 5,755 Shares repurchased (482) (4,925) (811) (7,974) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassC Shares Amount Shares Amount Shares sold 4,230 $43,134 — $— Shares issued in connection with reinvestment of distributions 28 280 — — 4,258 43,414 — — Shares repurchased (1,953) (19,825) (51) (498) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassM Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 30 305 50 485 30 305 50 485 Shares repurchased — Net increase 30 50 Retirement Income Fund Lifestyle 2 51 Six months ended 2/28/13 Year ended 8/31/12 ClassR Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions — — 3 30 — — 3 30 Shares repurchased — Net increase — $— 3 Six months ended 2/28/13 Year ended 8/31/12 ClassY Shares Amount Shares Amount Shares sold 4,378 $44,733 — $— Shares issued in connection with reinvestment of distributions 64 650 20 190 4,442 45,383 20 190 Shares repurchased (4) (43) — — Net increase 20 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class A 950,985 90.29% $9,833,185 ClassB 10,000 58.14 102,900 ClassC 10,000 81.27 102,900 ClassM 10,003 81.59 103,331 ClassR 10,003 100.00 103,374 ClassY 10,020 69.30 103,607 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Futures contracts (number of contracts) 11 Forward currency contracts (contract amount) $140,000 OTC credit default swap contracts (notional) $1,700,000 52 Retirement Income Fund Lifestyle 2 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $77,182 Payables $— Foreign exchange contracts Receivables 836 Payables 1,007 Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 334* depreciation 1,456* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $93,109 $93,109 Foreign exchange contracts — 1,874 — $1,874 Interest rate contracts (4,081) — — $(4,081) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $(6,793) $(6,793) Foreign exchange contracts — (1,034) — $(1,034) Interest rate contracts (1,078) — — $(1,078) Total Retirement Income Fund Lifestyle 2 53 Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $1,893,584 $264,106 $2,157,690 $1,198 $— Putnam Short Term Investment Fund* — 1,842,617 — 36 1,842,617 Putnam Absolute Return 100 Fund ClassY 499,770 45,465 14,705 5,532 533,541 Putnam Absolute Return 300 Fund ClassY 1,224,121 119,272 35,292 23,432 1,319,129 Putnam Absolute Return 500 Fund ClassY 2,167,789 179,652 58,820 19,918 2,296,239 Putnam Absolute Return 700 Fund ClassY 329,405 25,166 8,823 1,206 350,055 Putnam Money Market Fund ClassA 394,045 31,969 11,764 20 414,250 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 54 Retirement Income Fund Lifestyle 2 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Retirement Income Fund Lifestyle 2 55 Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 56 Retirement Income Fund Lifestyle 2 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Retirement Income Fund Lifestyle 2. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 26, 2013
